BIJUR, J.
Plaintiff sued on five causes of action arising out of a contract. The total amount claimed was over $200. The third cause of action, amounting to $30.05, was expressly admitted by defendant. Defendant set up a counterclaim of $36.
From the record it appears that the counterclaim was dismissed, whereupon plaintiff admittedly became entitled to a judgment for $30.05; yet judgment for the defendant was rendered in the sum of $22.31, consisting of $2.31 “fees” and $20 “extra fees.”
Judgment reversed, and new trial ordered, with costs to appellant to abide the event. All concur.